I concur in the judgment and in the foregoing opinion. I am of the opinion further that there is nothing in the charter provisions of the city of Vallejo independent of the state law, that fairly construed, purports to authorize such manner of proceeding as was had in this matter, entirely regardless of the fact that the two officers here proceeded against were commissioners for terms of different length. The provisions of the charter specially applicable to the matter of recall, clearly show, in my opinion, that the recall proceeding contemplated is necessarily one against a single officer. In view of the nature of the question to be submitted to the people at a recall election, I do not see how any other system would be practicable. However this may be, the language of the charter shows that nothing else was contemplated. And where proceedings are instituted for the recall of two officers at the same time, even though the title to the office is the same, as is the case here, they are separate and distinct proceedings, and must be separately submitted to the people. As is suggested in the opinion, such submission need not necessarily be on different days, *Page 455 
but where for convenience and to save expense two or more proceedings are voted on at the same time, they must be kept separate and distinct on the ballot so that the will of the people may be expressed as to each. In such a case, as many recall elections are being held at the same time as there are officers involved, and they are being held at the same time solely for convenience and to save expense. As each of these involves but one officer, the provision of subdivision 17 of section 5 of the charter, prescribing the form of ballot, cannot be construed as warranting the form of ballot that was in fact used at the election of April 23, 1914.